Title: To Alexander Hamilton from Peter Anspach, 2 July 1790
From: Anspach, Peter
To: Hamilton, Alexander


N. York July 2nd. 1790
Sir,

In my memorial of yesterday to Congress and which I am informed has been referred to you I forgot to deliver a Copy of the a/c paid by Mr. Quackenbush, to his attorney for defending suits brought against him by Public creditors; I also in a letter from Col. Pickering to me, dated in March 1789 I recd one inclosed from him, addressed to the late Board of Treasury; which not reaching me until about the time or after the said board ceased transacting public business, prevented my delivering it to either of the gentlemen composing the board and the letter has therefore lain dormant until the other day when I found it put up among some of the letters to me from the quarter master general; and as it probably is on the subject of money being furnished to me, I therefore take the liberty of now of inclosing it and the abovementioned a/c’s to you.
Honble. Alexr. Hamilton Esqr.
